Third District Court of Appeal
                               State of Florida

                           Opinion filed May 20, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D15-953
                          Lower Tribunal No. 10-7915
                             ________________


           Alberic Israel, on behalf of Albertha Israel and
                    Erica Israel, minor children,
                                    Petitioner,

                                         vs.

City of North Miami, Clint Shannon, Chief of Police, Joseph Kissel,
        Detective, and Helen Page, Assistant State Attorney,
                                  Respondents.



     A Case of Original Jurisdiction – Mandamus.

     Alberic Israel, in proper person.

     Pamela Jo Bondi, Attorney General, for respondent.


Before WELLS, LAGOA and LOGUE, JJ.

     WELLS, Judge.
      Alberic Israel, pro se, petitions this court for a writ of mandamus directing

the court below to issue a final appealable order dismissing this action. Because

we agree that the record before us is confusing as to whether a final order

dismissing this action ever was entered, and because Israel dismissed his appeal in

case number 3D13-2090 following the City’s representations that the order on

appeal was from a non-final, non-appealable order, we grant the instant petition

and remand for entry of a final order dismissing the action below with prejudice.

      Petition granted.




                                         2